Citation Nr: 0428239	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  96-35 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from March 1966 to 
March 1968.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York. 


FINDING OF FACT

The veteran does not have a verified in-service stressor, as 
that term is used in the Diagnostic and Statistical Manual of 
Mental Disorders, to support a diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f), 3.326 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Under 38 U.S.C.A. § 
5103A, VA has an enhanced duty to assist a claimant in 
securing evidence that would help to substantiate the claim.  
See also, 38 C.F.R. § 3.159.  These enhanced duties became 
law under the Veterans Claims Assistance Act (VCAA).  

Under the VCAA VA is to inform veterans of the evidence 
needed to substantiate their claims, what specific evidence 
they are responsible for obtaining, and what specific 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a).  
VA regulations also specify that VA will notify veterans to 
submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b).  VA fulfilled these requirements in this case by 
issuing a VCAA letter in June 2003, which notified the 
veteran of the provisions of the VCAA and of the assistance 
to be afforded him in furtherance of his claim for service 
connection for PTSD.  VA further fulfilled the requirements 
when it issued a December 1999 letter asking the veteran to 
provide specific information pertaining to his claim.  These 
letters notified the veteran of what VA would do and what he 
needed to do in furtherance of his claim.  They also notified 
him that, ultimately it was his responsibility to provide 
evidence necessary to support his claim.  In combination the 
letters requested that the veteran to submit all evidence in 
his possession that would further his claim.  

By supplemental statements of the case in July 2003 and 
January 2004, the veteran was notified that the information 
he submitted regarding alleged in-service stressors was 
either not specific enough to be verified or was 
unverifiable.  The appellant was also informed that there was 
no basis for presuming that he was exposed to a verifiable 
in-service stressor.  The veteran was adequately informed of 
the evidence required for his claim to be sustained, and he 
failed to reply with requested evidence or information to 
support his claim.
  
Service medical records have been associated with the claims 
folder.  The veteran submitted private medical opinions by 
Dr. Collins, an internist, dated in March 2000, and by Dr. 
VanGaasbeek, a psychologist, both of whom found that the 
appellant's claimed psychiatric disorder was due to Vietnam 
stressors.  However, since the absence of stressor 
verification is the basis of the Board's denial of the 
veteran's claim, records of any recent treatment by these 
private providers would have no reasonable possibility of 
furthering his claim.  Treatment records from the Albany VAMC 
have been obtained and are of record.  The Board is satisfied 
that notice and development requirements, including those 
imposed by the VCAA, are satisfied in this case.  

Further, in Pelegrini v. Principi. 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims held, 
in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the agency of original 
jurisdiction or regional office (RO) decision on a claim for 
VA benefits, even if the claim and initial unfavorable 
adjudication occurred prior to the effective date of the 
VCAA.  Any deficiency in timely VCAA notice is cured by the 
RO's issuance of appropriate notice letters in December 1999 
and in June 2003, as well as by issuance of the May and June 
2004 supplemental statements of the case.  While the VCAA 
notice was not issued in the chronological manner 
contemplated by the Pelegrini Court, a notice error such as 
this does not necessarily result in prejudice to the 
appellant, particularly since the veteran and his 
representative were afforded ample opportunity to submit 
additional evidence or information, and failed to do so.  

The veteran requested a Travel Board hearing, and that 
hearing was scheduled in August 2004.  Notice of that hearing 
was provided to the veteran by appropriate correspondence in 
July 2004.  The veteran, by failing to appear for that 
hearing, let pass another opportunity to provide evidence or 
information to support his claim.  "[T]he duty to assist is 
not always a one-way street.  If a veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence." Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).   In light of the foregoing, the Board 
finds that the provisions of the VCAA have been met.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service Connection for PTSD

Service connection for a disability may be granted when it is 
due to disease or injury incurred coincident with service, or 
if preexisting service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  To establish service connection, 
there must be evidence of an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred there.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  The requisite link between a current 
disability and military service may be established, in the 
absence of medical evidence that does so, by medical evidence 
that the veteran incurred a chronic disorder in service and 
currently has the same chronic disorder, or by medical 
evidence that links a current disability to symptoms that 
began in service and continued to the present.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

Claims of service connection require that due consideration 
be given to the places, types, and circumstances of service, 
as indicated by service records, the official history of each 
organization in which the veteran served, his military 
records, and all pertinent medical and lay evidence.  38 
U.S.C.A. § 1154 (West 2002).  In the case of any veteran who 
was engaged in combat with the enemy in active service during 
a period of war, VA shall accept as sufficient proof of 
service connection such satisfactory lay or other evidence of 
service incurrence if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence.  
Id.; 38 C.F.R. § 3.304(d) (2003).

It is the task of the Board to assess the credibility and 
probative value of the evidence and render its decision.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998).  For the Board to 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

To establish service connection for PTSD, the veteran must 
submit medical evidence of a current disability, evidence of 
a verified in-service stressor, and medical evidence of a 
nexus between service and the current PTSD disability.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App 128 (1997).  
Absent a verified in-service stressor to serve as the cause 
of the disorder, no amount of allegations by the veteran or 
current medical diagnoses are sufficient to substantiate the 
claim.  

That regulation also provides, in pertinent part:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

38 C.F.R. § 3.304(f). 

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen; 
Moreau v. Brown, 9 Vet. App. 389 (1996).  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

The criteria to support a diagnosis of PTSD require exposure 
to a traumatic event and response involving intense fear, 
helplessness, or horror.  A more susceptible individual may 
have PTSD based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly now a clinical 
determination for the examining mental health professional.  
Cohen, 10 Vet. App. at 153 (Ch. J. Nebeker, concurring by way 
of synopsis).

Further, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
American Psychiatric Association's Fourth Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV).  If a diagnosis is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others," and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28. These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response). Hence, under the DSM-IV, the 
mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition. Cohen, 10 Vet. App. at 141.

With regard to combat veteran status, in VAOPGCPREC 12-99; 65 
Fed.Reg. 6257 (2000), the VA General Counsel held that the 
determination of what evidence could be satisfactory as to 
whether a veteran "engaged in combat with the enemy," for 
purposes of analysis of a claim under 38 U.S.C.A. § 1154(b), 
necessarily depends upon the facts of each case.  Determining 
whether evidence establishes that a veteran engaged in combat 
with the enemy requires evaluation of all pertinent evidence 
in each case, and assessment of the credibility, probative 
value, and relative weight of the evidence.  In addition, the 
General Counsel noted that there is no statutory or 
regulatory limitation upon the types of evidence that can be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy.  Accordingly, any evidence which is 
probative of that fact may be used by a veteran to support an 
assertion that he engaged in combat with the enemy, and VA 
must consider any such evidence in connection with all other 
pertinent evidence of record.

The question of whether the veteran was exposed to a stressor 
in service is a factual one.  VA adjudicators are not bound 
to accept uncorroborated accounts of stressors or medical 
opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Thus, whether the evidence establishes the occurrence of 
stressors is a question of fact for adjudicators, and whether 
any verified stressors were of sufficient gravity to cause or 
to support a diagnosis of PTSD is a question of fact for 
medical professionals.

Here, the service medical records do not show that the 
veteran engaged in combat with the enemy, and he failed to 
reply to requests for information sufficient to attempt to 
verify the two instances of combat with the enemy which he 
has alleged.  

Specifically, the veteran has alleged that on two separate 
dates when going onto the firing range at Bien Hoa to test 
the company's weapons, he was fired upon from the tree line, 
and that he returned fire.  When asked to provide dates for 
these instances he failed to do so.  Hence, his bare 
allegations of combat with the enemy cannot be verified.  

Service personnel records do not lend sufficient credibility 
to the veteran's assertion of combat for the evidence for and 
against this assertion to be in equipoise, or for the 
evidence to favor a finding that he engaged in combat.  
Service personnel records show that the veteran did not earn 
a Combat Infantryman's Badge (CIB) or any other award which 
would signify combat.  His records of assignment show that he 
was assigned as an armorer, and then as a supply specialist, 
during his tour in Vietnam from October 1966 to October 1967.  
His assignment record shows that he was attached to a general 
supply company.  His service medical records verify neither 
any claimed stressful circumstances, nor that the appellant 
was wounded in action.  Accordingly, the preponderance of the 
evidence is against the veteran having engaged in combat with 
the enemy.  

In response an April 2000 query regarding stressors in 
Vietnam, the veteran submitted a completed PTSD questionnaire 
in May 2002.  Enumerated stressors included passing out 
during an induction physical; being turned down for 
reassignment while his mother was ailing; the above 
referenced incident at Binh Hoa; passing through towns where 
he saw and spoke to children who had suffered from burns; 
being asked to unload bodies of Vietnamese and Koreans from 
armored personnel carriers; and witnessing bodies being 
unloaded from helicopters and laid on the ground at Cam Ranh 
Air Force Base.  

The service medical records do not support the claim that the 
appellant passed out during his induction physical.  Further, 
the veteran has supplied no specific facts upon which it may 
be concluded that passing out constitutes a stressor.  Hence, 
that stressor need not be verified because it would not 
support a diagnosis of PTSD.  

The veteran's claim that he witnessed burned children in 
Vietnam, that he unloaded bodies, and that he witnessed 
bodies being unloaded from helicopters, are all inherently 
unverifiable because those interactions would not have been 
the subject of a military record.  No lay or other evidence 
has been offered by the appellant to corroborate these 
events.

Also unverifiable are the two separate instances of going 
onto the firing range at Bien Hoa to test the company's 
weapons, being fired upon from the tree line, and returning 
fire.  The veteran was asked to provide dates for these 
instances and he failed to do so.  Military research cannot 
be conducted absent dates of these instances of enemy fire 
onto the weapons range.  

Accordingly, all the stressors alleged by the veteran are 
either inherently unverifiable, or cannot be verified because 
the veteran failed to provide sufficient information to 
permit an attempt at verification.  

Lastly, as to the circumstances surrounding the veteran being 
denied a request for transfer, the appellant states that his 
commander treated him poorly by using harsh language and by 
refusing to grant a compassionate assignment that was 
requested due to his mother's health.  The veteran has 
submitted documents to support this occurrence.  

The Board notes, however,  that there is no competent 
evidence that being turned down for a transfer led to the 
veteran being diagnosed with PTSD.  Secondly, while the 
incident may have been stressful to the veteran in the 
conventional sense of causing him temporarily to be angry or 
upset, it was not an incident which, by its nature, was a 
stressor upon which a claim for PTSD may be based.  Quite 
simply, applying the first DSM-IV criteria, being turned own 
for a transfer did not involve "actual or threatened death 
or serious injury, or a threat to the physical integrity of 
self or others."  Further, it was both different in kind and 
in degree, from these sorts of life-or-personal-integrity-
threatening events such as combat, being wounded, being held 
as a prisoner of war, and being raped.  DSM-IV at 427-28.  
Howsoever subjective the standard for a stressor has become 
under Cohen, the subjective response of the individual is not 
here at issue, since here as a matter of fact the event 
itself is insufficient.  Here, simply being denied 
reassignment is not a stressor for purposes of a diagnosis of 
PTSD.  Hence, PTSD could not be diagnosed based on this 
event.  

While the veteran submitted the March 2000 opinion of 
Marguerite Collins, M.D., a private internist, and of Dr. 
Dale VanGaasbeek, Ph.D., a psychologist, both to the effect 
that he had PTSD or symptoms of PTSD associated with 
experiences in service, these medical opinions, as well as 
others by treating VA medical practitioners, cannot support 
the claim because they are not based on a verified in-service 
stressor.  38 C.F.R. § 3.304(f); Cohen.  

Because the veteran has presented no verified stressor upon 
which to base his claim for PTSD, service connection must be 
denied.  38 C.F.R. § 3.304(f).  

The preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



